Judgment, Supreme Court, Bronx County (Megan Tallmer, J.), rendered July 9, 2001, convicting defendant, upon his plea of guilty, of two counts of robbery in the first degree, and sentencing him, as a second felony offender, to concurrent terms of eight years, unanimously affirmed.
Defendant’s waiver of his right to appeal forecloses review of his suppression claim (see People v Seaberg, 74 NY2d 1, 9-10 [1989]). In any event, even if the appeal waiver did not foreclose review, we would reject defendant’s claim for the reasons *303stated by this Court on the codefendant’s appeal (People v Daniels, 304 AD2d 478 [2003]). Concur — Buckley, P.J., Tom, Ellerin, Lerner and Friedman, JJ.